                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

NANCY G. ROMINE,                                )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )   Case No. CIV-18-278-BMJ
                                                )
NANCY A. BERRYHILL, Acting                      )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
               Defendant.                       )

                                         JUDGMENT

       In accordance with the Memorandum Opinion and Order entered separately this same date,

the final decision of Defendant, Acting Commissioner of the Social Security Administration, is

REVERSED. Judgment is entered in favor of Plaintiff, and this matter is REMANDED for further

administrative proceedings consistent with this Court’s opinion.

       ENTERED this 15th day of October, 2018.
